On Petition for Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
3, 4. Upon the motion for rehearing it is contended that, as the sufficiency of the writ of mandamus was tested by demurrer, the allegation of the writ “that said corporation has a paid-up, unimpaired cash capital exceeding $100,000,” must be taken as true; but counsel overlooked the fact that the fourth paragraph of the writ says:
“The authorized capital stock of the corporation is $100,000, divided into 10,000 shares of the par value of $10 a share; that 7,54119/„0 shares of said stock have been issued and fully paid for; that 416 shares of said stock have been subscribed for, but only partially paid for; that 55 shares have been issued and only partly paid for; that 64 shares of said stock have been subscribed for, but no payment on account of said subscription has yet been made; that 25 shares have been issued, but no cash payment made thereon; that 1898ll/30 shares of said capital stock have not been subscribed for or issued at all.”
The case was not tried in the circuit court on the demurrer alone, nor was it so submitted here, but certain facts were stipulated, which include the annual statement of the corporation to the commission, as shown by the bill of exceptions. Therefore the record before us shows that the corporation did not have a paid-up cash capital of $100,000.
*4035. In connection with the motion plaintiff presents proofs by affidavits that the stockholders and directors, on February 27, 1913, by resolution duly adopted by them, set apart as a basis of credit for policyholders and creditors of the corporation all assets of the corporation, amounting to $106,600 and being invested in mortgage loans and bonds, which include surplus and undivided profits, and declared the same capital of the corporation with like effect as though the said assets represented $100,000 capital stock subscribed and fully paid up at not less than par, and that it shall not be subject to withdrawal. On the basis of this new showing we are asked to issue the writ of mandamus to the Commissioner, requiring him to issue the license. This we deem beyond the power or province of this court. The case being before us on appeal, we can only review the action of the circuit court, and cannot permit a new case to be made here on the evidence. The showing presented here might be a proper showing before the Commissioner upon application for the issuance of a license. It is held in the case of Sun Mutual Ins. Co. v. Mayor of New York, 8 N. Y. 250:
“In ordinary co-partnerships, where profits, by the agreement of the partners, are directed to accumulate as a basis of credit or- of more extended operations in a particular business, they become capital; and in the case before us the legislature has provided for an accumulation to the amount of $500,000; and in addition the agents of the corporation, in 1846, determined, by a formal resolution, as they rightfully could do, that no division of the profits shall be made until the accumulated earnings shall exceed $1,000,000. These accumulations became capital.”
But, as this question is not properly before us, it is not necessary for us to decide it now.
The petition is denied.
Reversed: Rehearing Denied.